Exhibit 10.1




INTERNATIONAL ISOTOPES INC.




REGISTRATION RIGHTS AGREEMENT







REGISTRATION RIGHTS AGREEMENT, dated as of February 17, 2017 (the “Agreement”),
between INTERNATIONAL ISOTOPES INC., a Texas corporation (the “Company”), and
each purchaser identified on Schedule A hereto (each, including their respective
successors and assigns, an “Investor” and collectively, the “Investors”).




NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein, the parties agree as follows:

ARTICLE 1
GENERAL

1.1

Definitions.

As used in this Agreement, the following terms shall have the following
respective meanings:

“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act.

“Agreement” has the meaning set forth in the Preamble.

“Business Day” means a business day in the City of New York, New York.

“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share.

“Company” has the meaning set forth in the Preamble.

“Company Public Sale” has the meaning set forth in Section 2.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

“Indemnitee” has the meaning set forth in Section 2.5(a).

“Investor” and “Investors” have the meanings set forth in the Preamble.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, business trust, joint stock company, trust or unincorporated
organization or any government or any agency or political subdivision thereof.

“Piggyback Registration” has the meaning set forth in Section 2.1(a).

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and (a) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or (b)
filing a prospectus and/or prospectus supplement in respect of an appropriate
effective registration statement.

“Registrable Securities” means the Shares; provided that the Shares shall cease
to be Registrable Securities when (i) they are sold pursuant to an effective
registration statement under the Securities Act, (ii) they are sold pursuant to
Rule 144, (iii) they shall have ceased to be outstanding, (iv) they have been
sold in a private transaction,





-1-







--------------------------------------------------------------------------------

or (v) they have been otherwise transferred and new certificates for them not
bearing a legend restricting transfer under the Securities Act shall have been
delivered by the Company and such securities may be publicly resold without
registration under the Securities Act.  No Registrable Securities may be
registered under more than one registration statement at any one time.

“Registration Expenses” shall mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement, including, without
limitation, (i) all registration and filing fees and any other fees and expenses
associated with filings required to be made with the SEC or any securities
exchange or inter-dealer quotation system on which the Common Stock are at such
time admitted for trading or otherwise quoted), (ii) all printing, duplicating,
word processing, messenger, telephone, facsimile and delivery expenses
(including expenses of printing certificates for the Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
prospectuses), (iii) fees and disbursements of counsel for the Company, (iv)
blue sky fees and expenses, (v) all fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange or
quotation of the Registrable Securities on any inter-dealer quotation system,
(vi) expenses of the Company’s independent accountants in connection with any
regular or special reviews or audits incident to or required by any such
registration, (vii) all fees and expenses of any special experts or other
Persons retained by the Company in connection with any registration, and (viii)
all of the Company’s internal expenses (including all salaries and expenses of
its officers and employees performing legal or accounting duties).

“Restricted Period”  has the meaning set forth in Section 2.6.

“SEC” or “Commission” means the U.S. Securities and Exchange Commission and any
successor agency.

“Series C Preferred Stock” means the Series C Convertible Redeemable Preferred
Stock, par value $0.01 per share, of the Company.

“Securities Act” means the Securities Act of 1933, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 “Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, together
with fees and expenses of counsel to the Holders.

“Shares” means and shares of Common Stock issuable by the Company pursuant to
the terms of the Series C Preferred Stock and the Warrants.

“Subscription Agreement” means the Subscription Agreement, dated as of the date
hereof, among the Company and each Investor of the Series C Preferred Stock.

“Warrants” means the warrants to purchase Common Stock issued to each Investor
pursuant to such Investor’s Subscription Agreement.

ARTICLE 2
REGISTRATION

2.1

Piggyback Registration.

(a)

If the Company at any time proposes to file a registration statement under the
Securities Act with respect to any offering of Common Stock for its own account
or for the account of any other Persons (other than (i) a registration on Form
S-4 or S-8 or any successor form to such referenced forms or (ii) a registration
of securities solely relating to an offering and sale to employees or directors
of the Company pursuant to any employee stock plan or other employee benefit
plan arrangement) (a “Company Public Sale”), then, as soon as practicable (but
in no event less than ten (10) calendar days prior to the proposed date of
filing of such registration statement), the Company shall give written notice of
such proposed filing to all Investors, and such notice shall offer each Investor
the opportunity to Register under such registration statement such number of
Registrable Securities as each such Investor may request in writing (a
“Piggyback Registration”). Subject to Section 2.1(b), the Company shall include





-2-




--------------------------------------------------------------------------------

in such registration statement all such Registrable Securities that are
requested to be included therein within five (5) days after such notice is
delivered; provided that if at any time after giving written notice of its
intention to Register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to Register or to delay registration of such
securities, the Company shall give written notice of such determination to each
Holder and, thereupon:

(i)  in the case of a determination not to Register, shall be relieved of its
obligation to Register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses in
connection therewith); and

(ii)  in the case of a determination to delay Registering, shall be permitted to
delay Registering any Registrable Securities for the same period as the delay in
Registering such other securities.

If the offering pursuant to such registration statement is to be underwritten,
then each Investor making a request for a Piggyback Registration pursuant to
this Section 2.1(a) must, and the Company shall make such arrangements with the
managing underwriter or underwriters so that each such Investor may, subject to
Section 2.1(b), participate in such underwritten offering.  If the offering
pursuant to such registration statement is to be on any other basis, then each
Investor making a request for a Piggyback Registration pursuant to this Section
2.1(a) must, and the Company shall make such arrangements so that each such
Investor may, participate in such offering on such basis.

Each Investor shall be permitted to withdraw all or part of such Investor’s
Registrable Securities from a Piggyback Registration at any time prior to the
effectiveness of such registration statement.

(b)

If the managing underwriter or underwriters of any proposed underwritten
offering of Common Stock included in a Piggyback Registration informs the
Company and the Investors in writing that, in its or their opinion, the number
of securities which such Investors and any other Persons intend to include in
such offering exceeds the number that can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities offered, then the
securities to be included in such registration shall be allocated as follows:

(i)

first, up to 100% of the securities, if any, that the Company proposes to
include in the offering;

(ii)

second, and only if all of the securities, if any, referred to in clause (i)
have been included, up to 100% of the securities proposed to be offered by
security holders having registration rights existing prior to the date of this
Agreement; and

(iii)

third, and only if all of the securities referred to in clause (ii) have been
included, pro rata among the Investors who have requested participation in such
offering and any other holder of securities of the Company having rights of
registration that are neither expressly senior nor subordinated to the
Registrable Securities; and

(iv)

fourth, and only if all of the Registrable Securities and other securities
referred to in clause (iii) have been included in such registration, any
securities eligible for inclusion in such registration other than those set
forth in clauses (i) through (iii) above.

2.2

Expenses of Registration.

Except as specifically provided herein, all Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company.  All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered.





-3-




--------------------------------------------------------------------------------



2.3

Obligations of the Company.

Whenever required to effect the registration of any Registrable Securities, the
Company shall, as expeditiously as reasonably practicable:

(a)

Prepare and file with the SEC a prospectus supplement with respect to such
Registrable Securities pursuant to an effective registration statement and, upon
the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective or such
prospectus supplement current, for up to one hundred and twenty (120) days or,
if earlier, until the Investor or Investors have completed the distribution
related thereto.

(b)

Prepare and file with the SEC such amendments and supplements to the applicable
registration statement and the prospectus or prospectus supplement used in
connection with such registration statement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement for the period set forth in
paragraph (a) above.

(c)

Furnish to the Investors such number of copies of the applicable registration
statement and each such amendment and supplement thereto (including in each case
all exhibits) and of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as they may reasonably request in order to facilitate the disposition of
Registrable Securities owned by them.

(d)

Use its commercially reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Investors, to
keep such registration or qualification in effect for so long as such
registration statement remains in effect, and to take any other action which may
be reasonably necessary to enable such seller to consummate the disposition in
such jurisdictions of the securities owned by such Investor; provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions.

(e)

Enter into customary agreements (including if the method of distribution is by
means of an underwriting, an underwriting agreement in customary form with the
managing underwriter(s) of such offering) and take such other actions (including
participating in and making documents available for the due diligence review of
underwriters if the method of distribution is by means of an underwriting) as
are reasonably required in order to facilitate the disposition of such
Registrable Securities. Each Investor participating in such underwriting shall
also enter into and perform its obligations under such underwriting agreement.

(f)

Notify each Investor at any time when a prospectus relating thereto is required
to be delivered under the Securities Act of the happening of any event as a
result of which the applicable prospectus, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing.

(g)

Use its commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of outside legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (ii) a
letter dated as of such date, from the independent registered public accountants
of the Company, in form and substance as is customarily given by independent
registered public accountants to underwriters in an underwritten public offering
addressed to the underwriters.

(h)

Use commercially reasonable efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Investors or the underwriters.





-4-




--------------------------------------------------------------------------------



2.4

Termination.

The registration rights granted under this Article 2 shall terminate with
respect to any Investor as of the last day of the first calendar month in which
the sum of the Registrable Securities held by such Investor may be sold in a
single transaction without limitation under Rule 144 under the Securities Act.

2.5

Indemnification.

(a)

The Company agrees to indemnify each Investor and, if a Investor is a person
other than an individual, such Investor’s officers, directors, employees,
agents, representatives and Affiliates, and each person or entity, if any, that
controls an Investor within the meaning of the Securities Act (each, an
"Indemnitee"), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including without limitation reasonable fees,
expenses and disbursements of attorneys and other professionals), joint or
several, arising out of or based upon: any untrue or alleged untrue statement of
material fact contained in any registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto or contained in any free writing prospectus (as such term is
defined in Rule 405 under the Securities Act) prepared by the Company or
authorized by it in writing for use by such Investor (or any amendment or
supplement thereto); or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, that the Company shall not be liable to such Indemnitee in
any such case to the extent that any such loss, claim, damage, action, liability
(or action or proceeding in respect thereof), cost or expense arises out of or
is based upon (i) an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto or contained in any free writing prospectus
(as such term is defined in Rule 405 under the Securities Act) prepared by the
Company or authorized by it in writing for use by such Investor (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such any Investor or Indemnitee or its plan of
distribution or ownership interests which was furnished in writing to the
Company for use in connection with such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, (ii) offers or sales effected by or on behalf
such Indemnitee "by means of" (as defined in Securities Act Rule 159A) a "free
writing prospectus" (as defined in Securities Act Rule 405) that was not
authorized in writing by the Company, or (iii) the failure of any Indemnitee to
deliver or make available to a purchaser of Registrable Securities a copy of any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto (if the same was
required by applicable law to be delivered or made available), provided that the
Company shall have delivered to such Investor such registration statement,
including such preliminary prospectus or final prospectus contained therein and
any amendments or supplements thereto.

(b)

If the indemnification provided for in Section 2.5(a) is unavailable to an
Indemnitee with respect to any losses, claims, damages, actions, liabilities,
costs or expenses referred to therein or is insufficient to hold the Indemnitee
harmless as contemplated therein, then the Company, in lieu of indemnifying such
Indemnitee, shall contribute to the amount paid or payable by such Indemnitee as
a result of such losses, claims, damages, actions, liabilities, costs or
expenses in such proportion as is appropriate to reflect the relative fault of
the Indemnitee, on the one hand, and the Company, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, actions, liabilities, costs or expenses as well as any other
relevant equitable considerations. The relative fault of the Company, on the one
hand, and of the Indemnitee, on the other hand, shall be determined by reference
to, among other factors, whether the untrue or alleged untrue statement of a
material fact or omission to state a material fact relates to information
supplied by the Company or by the Indemnitee and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; the Company and each Investor agree that it would not be
just and equitable if contribution pursuant to this Section 2.5(b) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this Section
2.5(b). No Indemnitee guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
the Company if the Company was not guilty of such fraudulent misrepresentation.





-5-




--------------------------------------------------------------------------------



2.6

"Market Stand-Off" Agreement; Agreement to Furnish Information.

Each Investor hereby agrees that such Investor shall not sell, transfer, make
any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale with
respect to, any Common Stock (or other securities of the Company) held by such
Investor (other than those included in the registration) for a period (the
“Restricted Period”) specified by the representatives of the underwriters of
Common Stock (or other securities of the Company) not to exceed ten (10) days
prior and ninety (90) days following any registered sale by the Company in which
the Company gave the Investor an opportunity to participate; provided that all
executive officers and directors of the Company enter into similar agreements
and only if such Persons remain subject thereto (and are not released from such
agreement) for such period.  Each Investor agrees to execute and deliver such
other agreements as may be reasonably requested by the Company or the
representatives of the underwriters which are consistent with the foregoing or
which are necessary to give further effect thereto. Notwithstanding the
foregoing, if (1) during the last 17 days of the Restricted Period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs or (2) prior to the expiration of the Restricted Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the Restricted Period, the restrictions imposed by
this Section 2.6 shall continue to apply until the expiration of the 18-day
period beginning on the issuance of the earnings release or the occurrence of
the material news or material event.

In addition, if requested by the Company or the representative of the
underwriters of Common Stock (or other securities of the Company), each Investor
shall provide, within ten (10) days of such request, such information as may be
required by the Company or such representative in connection with the completion
of any public offering of the Company’s securities pursuant to a registration
statement filed under the Securities Act in which such Investor participates.

2.7

Rule 144 and Exchange Act Reporting.

With a view to making available to the Investors the benefits of certain rules
and regulations of the SEC which may permit the sale of the Registrable
Securities to the public without registration, the Company agrees to use its
commercially reasonable efforts to:

(a)

make and keep public information available, as those terms are understood and
defined in Rule 144 under the Securities Act or any similar or analogous rule
promulgated under the Securities Act, at all times after the effective date of
this Agreement;

(b)

file with the SEC, in a timely manner, all reports and other documents required
of the Company under the Exchange Act; and

(c)

so long as any Investor owns any Registrable Securities, furnish to such
Investor forthwith upon request: a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act,
and of the Exchange Act; a copy of the most recent annual or quarterly report of
the Company; and such other reports and documents as the Investor may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such Registrable Securities without registration.

2.8

No Inconsistent Agreements: Additional Rights.

The Company shall not hereafter enter into, and is not currently a party to, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Investors by this Agreement.





-6-




--------------------------------------------------------------------------------

ARTICLE 3
MISCELLANEOUS

3.1

Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties.

3.2

Applicable Law and Submission to Jurisdiction.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof (other than Section 5-1401 of the
General Obligations Law of the State of New York).  Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, New York for the adjudication of any dispute hereunder,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 EACH PARTY HERETO (INCLUDING ITS AFFILIATES, AGENTS, OFFICERS, DIRECTORS AND
EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

3.3

Counterparts and Facsimile.

For the convenience of the parties hereto, this Agreement may be executed in any
number of separate counterparts, each such counterpart being deemed to be an
original instrument, and all such counterparts will together constitute the same
agreement. Executed signature pages to this Agreement may be delivered by
facsimile or in .pdf format and such facsimiles or .pdf files will be deemed as
sufficient as if actual signature pages had been delivered.

3.4

Titles and Subtitles.

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

3.5

Notices.

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be deemed to have been received (a) upon hand
delivery (receipt acknowledged) or delivery by email or facsimile (upon
transmission confirmation report for facsimiles) at the address, email address
or number designated below (if delivered by 8:00 p.m. MST where such notice is
to be delivered), or the first Business Day following such delivery (if
delivered after 8:00 p.m. MST where such notice is to be delivered) or (b) on
the second Business Day following the date of mailing by express courier
service, fully prepaid, addressed to such address, or upon actual receipt of
such mailing, whichever shall first occur. The addresses for such communications
are (i) if to the Company to International Isotopes Inc., 4137 Commerce Circle,
Idaho Falls, Idaho 83401, Telephone: 208-524-5300, Facsimile: 208-524-1411,
Attention: Steve Laflin, with copies to Perkins Coie LLP, 1900 Sixteenth Street,
Suite 1400, Denver, Colorado 80202, Attention: Sonny Allison, and (ii) if to any
Investor to the address set forth on





-7-




--------------------------------------------------------------------------------

the signature pages hereto or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

3.6

Amendments and Waivers.

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Holders of a majority of the Registrable Securities then outstanding.
 Any amendment or waiver effected in accordance with this paragraph shall be
binding upon each Investor of any Registrable Securities then outstanding, each
future Investor of all such Registrable Securities, and the Company.

3.7

Severability.

If any provision of this Agreement or the application thereof to any person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties.

3.8

Entire Agreement, Etc.

This Agreement constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



































-8-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




COMPANY:

 

 

INTERNATIONAL ISOTOPES INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

INVESTORS:

 

 

The Investors executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.





















































--------------------------------------------------------------------------------







Annex A




Registration Rights Agreement

Investor Counterpart Signature Page




The undersigned, desiring to enter into this Registration Rights Agreement,
dated as of February 17, 2017 (the “Agreement”), between the undersigned,
International Isotopes Inc., a Texas corporation (the “Company”), and the other
parties thereto, in or substantially in the form furnished to the undersigned,
hereby agrees to join the Agreement as a party thereto, with all the rights and
privileges appertaining thereto, and to be bound in all respects by the terms
and conditions thereof.




IN WITNESS WHEREOF, the undersigned has executed the Agreement as of February
17, 2017.







Name and Address, Fax No. and Social Security No./EIN of Investor:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax No.:

 

 

 

 

 

Soc. Sec. No./EIN:

 




If a partnership, corporation, trust or other business entity:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

If an individual:

 

 

 

 

 

Signature

 












































--------------------------------------------------------------------------------







Schedule A




SCHEDULE OF INVESTORS































































